Title: To Thomas Jefferson from Benjamin Stoddert, 18 February 1801
From: Stoddert, Benjamin
To: Jefferson, Thomas



Sir
February 18. 1801.

My health & my private affairs have for sometime required more of my attention than the duties of my office would permit me to give to them; and I have therefore been anxious to relinquish my official situation, which would have been done before this time, had Mr Adams been re-elected, for in that event he could have found no difficulty in supplying my vacancy.
Thus circumstanced, I hope you will attribute to the true motives, this early expression of my wish, that it may be consistent with your arrangements to provide a successor for me, in the Department of the Navy, so that I may be relieved from its duties in the course of the next month—the sooner in the month, the more convenient it will be to me.

Permit me to add, that though I am not among the number of those who desired your elevation to the important station you are about to fill; none will more sincerely pray that your administration may realize the most sanguine expectations which have been formed of it—nor, in the Walks of private life, more zealously support the Just measures of the Government.
I have the honor to be with due Respect sir Yr. most Obed. Servt.

Ben Stoddert

